Title: To George Washington from Charleston, South Carolina, Merchants, 9 November 1793
From: Charleston, South Carolina, Merchants
To: Washington, George


          
            Charleston So. Carolina 9th November 1793
          
          The Memorial of James & Edward Penman & Co., North & Vesey and Jennings
            & Woddrop of Charleston South Carolina merchants Sheweth
          That your Memorialists, deeply impressed with the deplorable situation to which many of
            the Inhabitants of St Domingo, now residing in this City with their families, have been
            reduced, from Affluence, to Want of the necessaries of Life, undertook to send a Small
            Vessel, with a confidential Shipmaster, to bring off some little Matters for their
            Subsistan⟨ce⟩ and at same time to see if the Country was in that situation that Vessels
            could be sent with safety, and a certainty of bring⟨in⟩g off farther Supplies.
          That in consequence thereof, they on the 18th of August last, dispatched the Schooner
            Pilot B⟨mutilated ⟩ Trial, an American Bottom, under Command of
            Captn Archi⟨bald⟩ Thompson, an American Citizen, with a Cargo of Rice, flo⟨ur⟩ and Pork,
            with orders to call at St Marcs and Port au pr⟨ince⟩ and take onboard whatever property might be offered for Relie⟨ving⟩ the unfortunate persons now in this State, but advising h⟨im⟩ at
            same time, and also our Correspondents Messrs James Gra⟨nt⟩ Forbes & Co. of Port au
            prince “That in our sincere Wishes to be aiding in procuring some little Supplies for
            those unhappy people here, We meant to run no Risk ourselves, nor that ⟨mutilated ⟩ or any others should in any shape do so, of offending
            against ⟨mutilated ⟩ Laws which, unknown to us, might be made, or
            of drawing ⟨the⟩ Resentment of the Ruling Powers; that ’though Humanity was deeply
            imprinted in our nature, and we had never met greater occasion to exercise it, yet it
            was not to be expected at perils to ourselves or friends.” 
          That your Memorialists have been rendered very uneasy at receiving no direct
            Intelligence of this Vessel for some time, but have lately had open Letters sent them
            from New providence, advising that not only the Vessel had been laid hold of by the Commissioners, but the captain and your Memorialists’ Correspondent,
            James Grant Forbes, had been put in confinement at Port au prince, on Suspicion of intending to bring off Property for Persons
            here.
          That having candidly mentioned the Truth, they are ignorant of the reasons which can
            have led to such a procedure: As American Citizens, they understood they had a right,
            both by existing Laws and Treaties, to send their Vessel to a french Port which had
            always been open to American Vessels, and to bring away their own, or the Property of
            others, not absolutely forbid by any Law or Proclamation, of which they avow their
            Ignorance, and which it is evident, by their Letters and Instructions they did not mean
            to offend against.
          They therefore humbly request your Interference with the proper persons for Relief of
            Mr Forbes and captain Thompson and also for Redelivery of their Vessel and Cargo with
            Damages And Your Memorialists &ca &ca
          
          
            Jas & Ed. Penman & Co.
            North & Vesey
            Jennings & Woddrop
          
        